Filed 6/30/22 P. v. T.C. CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                               A163064
 v.
 T.C.,                                                         (Contra Costa County
                                                               Superior Court No. J16-
            Defendant and
                                                               01085)
            Appellant.


          After a sustained juvenile petition, numerous probation
violations, and failed placements, the juvenile court committed
defendant T.C. to the Department of Juvenile Justice (DJJ).
Counsel for T.C. filed an opening brief asking that this court
conduct an independent review of the record for arguable
issues—i.e., those that are not frivolous, pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende). Counsel also informed T.C.
that he had the right to file a supplemental brief on his own
behalf, but he declined to do so. Finding no meritorious issues,
we affirm.




                                                      1
                          BACKGROUND
Prior Juvenile Proceedings
      In November 2016, when defendant was 13 years old, he
admitted a violation of Penal Code1 section 211 (robbery). Over
the course of the next four years, he admitted and was found to
have committed numerous violations of his probation, including
while under the supervision of his grandmother, in an out-of-
home placement, and at the Orin Allen Youth Rehabilitation
Facility (OAYRF).
Current Offenses
      On February 11, 2021, defendant entered a used car lot,
EKE Motorsports, and told the sales associate he was interested
in purchasing a vehicle. Defendant was in the driver’s seat
inspecting an Audi S5 coupe when he attempted to flee with the
vehicle. The sales associate moved in front of the vehicle and
jumped on the hood to prevent defendant from leaving. However,
because the vehicle was moving forward, the sales associate fell
off, and defendant escaped the parking lot.
      The sales associate drove another car off the premises in an
attempt to locate the stolen vehicle. He found defendant parked
against a retaining wall. In an attempt to block in the stolen
vehicle, the sales associate parked his car in front of it.
Defendant backed up into the retaining wall and then struck the
sales associate’s car before successfully escaping. Defendant was




      1All further undesignated statutory references are to the
Penal Code.

                                  2
apprehended by police the following morning. The sales associate
suffered a concussion and other minor injuries.
Juvenile Court Proceedings
      Pursuant to a plea bargain, defendant entered a no-contest
plea to two counts of assault by force likely to produce great
bodily injury (§ 245, subd. (a)(4)) and an amended count of
unlawfully taking or driving a vehicle (Veh. Code, § 10851,
subd. (a).) In exchange, the prosecution dismissed one count of
carjacking (§ 215, subd. (a).)
      The probation department recommended commitment to
the DJJ. At the contested disposition hearing on April 14, 2021,
the juvenile court agreed that in comparison to alternative, less
restrictive rehabilitation programs, the resources available at the
DJJ were best suited to address defendant’s “very severe, long-
term and complex needs.” The court adjudged defendant an
indefinite ward of the court, removed him from the custody of his
guardians, and committed him to the DJJ for a maximum of
seven years, with credit for 1232 days.
                           DISCUSSION
      As noted, T.C.’s appellate counsel filed an opening brief
asking that this court conduct an independent review of the
record pursuant to Wende. Counsel also informed appellant that
he had the right to file a supplemental brief on his own behalf,
but appellant has not done so.
      Pursuant to Wende and In re Kevin S. (2003)
113 Cal.App.4th 97, 118–119, we have conducted a thorough
review of the record and find no error. T.C.’s juvenile history



                                 3
included more than a dozen probation violations, eight times
absconding from earlier placements, and failures at both the
OAYRF and the Youth Offender Treatment Program. In light of
T.C.’s remarkably poor past performance over the course of
several years and the violent, escalating conduct involved in the
instant offense, the juvenile court did not abuse its discretion in
finding that a DJJ commitment was appropriate because there
were no less restrictive suitable alternatives. (In re Jonathan T.
(2008) 166 Cal.App.4th 474, 484–485.)
       We are satisfied that the trial court did not err and that
there are no arguable issues that require further briefing.
                           DISPOSITION
       The judgment is affirmed.



                                            BROWN, J.


WE CONCUR:

STREETER, ACTING P. J.
NADLER, J.

People v. T.C. (A163064)




       
        Judge of the Superior Court of California, County of
Sonoma, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                   4